Opinion by
Beaver, J.,
We have this day filed an opinion in No. 28 of January term, 1898, in which the same parties are appellant and appellee respectively, in which the questions involved in this appeal have been discussed and determined.
The record here raises no question which has'not been decided in No. 28 above mentioned. The questions relating to the validity of the widow’s exemption, as raised in the former case, practically cover all the points raised and argued herein. Admitting the validity of and giving full effect to the judgments of the appellant against the husband of the appellee and also against her, they were only a lien upon the interest which she acquired under the will of her deceased husband. They were not a lien upon any interest which she may have acquired by virtue of her claim for her exemption; first, because the claim for exemption was not made until after the judgments were entered, 'and, second, what she acquired under said claim was not real estate, but money to be paid out of the proceeds of real estate. Slie acquired no real estate or interest therein, ■under the claim, and, therefore, there could be no merger with the estate held by her as devisee under the will of her deceased husband. But even if she had acquired real estate under her claim for exemption, it would not have been the completion of *635a title previously commenced. It would have been held by her by a title entirely independent of what she acquired under the will, and would not have been bound by the lien of the judgments of the appellant. When the inventory of the appraisers appointed to make appraisement under her claim for exemption was confirmed, she became entitled to the payment of $300 out of the proceeds of the sale of the real estate, as made by the administrator.
The decree of the court below, making distribution, is, therefore, affirmed and the appeal dismissed, at the costs of the appellant.